Citation Nr: 1002610	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
diabetes mellitus, Type II, to include as secondary to 
service-connected sarcoidosis.

2. Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for visual 
impairment, to include glaucoma, to include as secondary to 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION


The Veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.  The decisions were as follows: (1) a February 2003 
rating decision that determined no new and material evidence 
had been received to reopen service connection for Type II 
diabetes; and (2) a June 2003 rating decision that determined 
no new and material evidence had been received to reopen 
service connection for visual impairment, to include glaucoma 
(previously claimed as glaucoma and myopia) secondary to 
service-connected sarcoidosis.

This issues were remanded by a May 2006 Board decision.  They 
were also the subject of a November 2008 Board decision, 
however, these issues in that decision were vacated and 
remanded by a May 2009 United States Court of Appeals for 
Veterans Claims (Court) decision, based on an April 2009 
Joint Motion for remand; therefore these issues now return to 
the Board.

The Board also notes that, during the course of this appeal, 
the Veteran filed claims for service connection for sleep 
apnea, and possibly a chest condition.  In addition, it 
appears that the Veteran may also be trying to reopen a claim 
of entitlement to service connection for a thyroid condition 
and osteoporosis.  As these issues have yet to be 
adjudicated, they are referred to the RO for appropriate 
action.

The Board also points out that two issues from that November 
2008 decision, specifically, an increased evaluation for 
sarcoidosis and entitlement to a total rating based on 
individual unemployability, were remanded for further 
development.  As it does not appear that development has been 
completed, these issues are not yet before the Board again.

The issues of service connection for diabetes and vision 
impairment are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated September 1993, the RO denied service 
connection for diabetes mellitus, to include as secondary to 
service connected sarcoidosis.

2.  The evidence received since the September 1993 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for diabetes 
mellitus, to include as secondary to service connected 
sarcoidosis.

3.  In a decision dated January 1998, the RO denied service 
connection for visual impairment, to include glaucoma, to 
include as secondary to sarcoidosis.

4.  The evidence received since the January 1998 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for visual 
impairment, to include glaucoma, to include as secondary to 
sarcoidosis.


CONCLUSIONS OF LAW

1.  The September 1993 decision of the RO, which denied 
service connection for diabetes mellitus, to include as 
secondary to service connected sarcoidosis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

2.  The evidence received since the September 1993 RO 
decision, which denied service connection for diabetes 
mellitus, to include as secondary to service connected 
sarcoidosis, is new and material and the claim for service 
connection for diabetes mellitus, to include as secondary to 
service connected sarcoidosis, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The January 1998 decision of the RO, which denied service 
connection for visual impairment, to include glaucoma, to 
include as secondary to sarcoidosis, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2009).  

4.  The evidence received since the January 1998 RO decision, 
which denied service connection for a visual impairment, to 
include glaucoma, to include as secondary to sarcoidosis, is 
new and material and the claim for service connection for 
visual impairment, to include glaucoma, to include as 
secondary to sarcoidosis, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2002, September 2002, July 2003, July 
2004, July 2006, August 2007, January 2008, and April 2008.  
These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the July 2006, August 
2007, and January 2008  letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records.  Consequently, and particularly in 
light of the fact that both these claims are being reopened 
and remanded, the Board finds that the duty to notify and 
assist has been satisfied.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for diabetes mellitus, to 
include as secondary to service connected sarcoidosis, was 
previously finally denied by a September 1993 RO decision.  
The Veteran was denied service connection at that time 
because of a VA examiner's opinion that there was no 
etiological relationship between the Veteran's diabetes and 
his service connected sarcoidosis.

The Veteran's claim of entitlement to service connection for 
visual impairment, to include glaucoma, to include as 
secondary to sarcoidosis, was previously denied by a January 
1998 claim, based on a lack of any medical evidence of record 
at that time linking his post service vision problems to 
service or his service connected sarcoidosis.

As the Veteran did not perfect an appeal of these decisions, 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2009).  

Since these decisions are final, the Veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen these claims.  In this regard, the Board finds it 
must, considering the April 2009 Joint Motion for Remand and 
May 2009 Court order, find probative a February 2005 VA 
outpatient treatment record which indicates that a link 
between the Veteran's glaucoma and sarcoidosis was possible, 
though unlikely, and an October 2006 statement from a VA 
physician which indicates that the Veteran has diabetes which 
may/may not be related to the steroids he received during 
treatment for sarcoidosis.

As this evidence relates to the question of whether these 
disabilities are related to the Veteran's service connected 
sarcoidosis, the Board finds it both new and material, and 
these claims are therefore reopened.


ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for diabetes mellitus, Type II, to include 
as secondary to service-connected sarcoidosis, is granted.

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for visual impairment, to include 
glaucoma, to include as secondary to sarcoidosis, is granted.


REMAND

As to the Veteran's claims of entitlement to service 
connection for diabetes mellitus, Type II, and visual 
impairment, to include glaucoma, to include as secondary to 
sarcoidosis, as these claims have been reopened, the Board 
finds that further development is warranted.  As there is now 
opinion evidence of record indicating that these disabilities 
could possibly be related to the Veteran's service connected 
sarcoidosis, the Board finds that VA examinations should be 
scheduled in order that an opinion may be obtained as to any 
etiological relationship between the Veteran's diabetes 
mellitus and vision problems, and service, or his service 
connected sarcoidosis disability.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for diabetes and any 
vision impairment.  After any required 
releases have been obtained, please 
associate all identified relevant records 
with the Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with VA 
medical examination(s) to determine the 
etiology of any currently diagnosed vision 
disabilities, to include glaucoma, and the 
Veteran's diabetes mellitus.  All 
necessary testing should be undertaken.  
The examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not(i.e., is there at least a 50 percent 
probability) that the Veteran has diabetes 
or any vision defect related to service, 
to include as secondary to the Veteran's 
service connected sarcoidosis.  The 
examiner should comment on the February 
2005 and October 2006 opinions sited 
above, as well as the web articles of 
record showing a possible link between 
sarcoidosis and certain eye problems.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
diabetes mellitus and visual impairment.  
In the event that any benefit sought is 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


